DETAILED ACTION
Introduction
This office action is in response to applicant’s arguments filed 4/26/2021. Claims 1-20 are currently pending and have been examined. Applicant’s IDS have been considered. There is no claim to foreign priority.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
Applicant’s arguments, see remarks, filed 4/26/2021, with respect to 35 USC 112 rejections have been fully considered and are persuasive.  The 35 USC 112 rejections of claims 1-20 (see previous office action) have been withdrawn. 
Applicant's arguments filed 4/26/2021, with respect to the Double Patenting rejection, have been fully considered but they are not persuasive. More specifically, applicant argues the double patenting rejection, “Indeed, Applicant is unable to discern any discussion of how the claims of the co-pending Application No. 16/422,133 correspond to the pending claims”. 
The Examiner refers the applicant to the previous rejection, where the Examiner notes the applicant side-by-side comparison lacks application ‘133 prima facie case for the Double Patenting rejection. Adding limitations from dependent claims to an independent claim does not render patentable distinct limitations between a patent application and co-pending application. Nor does subtracting certain limitations from the co-pending limitations. The Examiner further notes, the citation of dependent claims and their corresponding co-pending application claims are sufficient in establishing the rejections thereof, as they contain the similar and corresponding claim limitations. Therefore, the applicant’s arguments are deemed non-persuasive and the Double Patenting rejection still stands.     
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 and 10-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending 16/422,133 (reference application, hereinafter referred to as *133). Although the claims at issue are not identical, they are not patentably distinct from each other because: 
Regarding claim 1, *133 teaches a method of generating a natural language model, comprising: 
receiving, by an information handling system comprising a processor and a memory, a plurality of monolingual embeddings trained in a plurality of languages and domains using a data pre-processing process (ibid-see claim 1, corresponding and similar limitation); 
transforming, by the information handling system, the plurality of monolingual embeddings into a plurality of multilingual embeddings in a first shared embedding space using a cross-lingual learning process (ibid); 
transforming, by the information handling system, the plurality of multilingual embeddings into a plurality of cross-domain, multilingual embeddings in a second shared embedding space using a cross-domain learning process (ibid); 
evaluating, by the information handling system, the plurality of multilingual embeddings to measure a degree to which the plurality of multilingual embeddings associates a set of target concepts with a set of attribute words (ibid-see claim 7, corresponding and similar limitation); and 

*133 further teaches additional elements in claims 7 and 9, including generating, by the information handling system, an evaluation result, and substantially independence. However, where an omission on a device or apparatus is no more than the “Omission of an Element and Its Function, where the Function of the Element Is Not Desired or Required” the claim is unpatentable under 35 U.S.C. 103(a).  Ex parte Wu , 10 USPQ 2031 (Bd. Pat. App. & Inter. 1989).  Accordingly, Applicant claims a combination that only unites old elements with no change in the respective functions of those old elements, and the omission one of those elements yields predictable results; absent evidence that the modifications necessary to effect the combination of elements is uniquely challenging or difficult for one of ordinary skill in the art, the claim is unpatentable as obvious under 35 U.S.C. 103(a). Accordingly, since the applicant[s] have submitted no persuasive evidence that the omission of the above element is uniquely challenging or difficult for one of ordinary skill in the art, the claim is unpatentable as obvious under 35 U.S.C. 103(a) because it is no more than the 
Regarding claims 2-8 see *133 corresponding and similar claims 2-8.
Regarding claims 10-20, see *133 corresponding and similar claims 10-20.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (See PTO-892).
Applicant's amendment necessitated the ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAMONT M SPOONER whose telephone number is (571)272-7613.  The examiner can normally be reached on 8:00 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571)272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/LAMONT M SPOONER/Primary Examiner, Art Unit 2657                                                                                                                                                                                                        
7/29/2021